     Case 2:09-cr-00015-EFS            ECF No. 3279         filed 05/27/20      PageID.17610 Page 1 of 2
 PROB 12C                                                                                 Report Date: May 27, 2020
(6/16)

                                       United States District Court
                                                                                                         FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON
                                                       for the

                                        Eastern District of Washington
                                                                                                May 27, 2020
                                                                                                    SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Luyen V. Doan                             Case Number: 0980 2:09CR00015-EFS-1
 Address of Offender:                                        Washington 99207
 Name of Sentencing Judicial Officer: The Honorable Edward F. Shea, Senior U.S. District Judge
 Date of Original Sentence: October 21, 2010
 Original Offense:          Conspiracy to Possess with Intent to Distribute, 21 U.S.C. §§ 846 and 841(a)(1),
                            (b)(1)(A)(vii); Investment of Illicit Drug Profits, 21 U.S.C. § 854; Maintaining a
                            Drug-Involved Premises, 21 U.S.C. § 856(a)(2)
 Original Sentence:         Prison - 92 months               Type of Supervision: Supervised Release
                            TSR - 60 months

 Revocation Judgment:       Prison - 6 months
 (04/04/2018)               TSR - 24 months
 Asst. U.S. Attorney:       Russell E. Smoot                 Date Supervision Commenced: September 12, 2018
 Defense Attorney:          Matthew A. Campbell              Date Supervision Expires: September 11, 2020

                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violations previously
reported to the Court on 02/26/2020 and 03/09/2020.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            5           Special Condition #4: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: On or about May 13, 2020, Luyen Doan violated the conditions of
                        his supervision by consuming cocaine.

                        On September 17, 2018, an officer from the U.S. Probation Office in Spokane, Washington,
                        reviewed a copy of the conditions of supervision with Mr. Doan as outlined in the revocation
                        judgment and sentence. He signed a copy acknowledging the requirements.

                        On May 14, 2020, this officer received notification from Pioneer Human Services (PHS) that
                        Mr. Doan failed to report for phase urinalysis testing on May 12, 2020, when his assigned
                        color was identified for testing.
   Case 2:09-cr-00015-EFS            ECF No. 3279         filed 05/27/20      PageID.17611 Page 2 of 2
Prob12C
Re: Doan, Luyen V.
May 27, 2020
Page 2

                      On May 14, 2020, the undersigned officer attempted to contact the offender to discuss the
                      information received from PHS regarding his failure to report for urinalysis testing, but was
                      unsuccessful. Later that evening, Mr. Doan sent this officer a text message stating he had
                      just gotten back to town from his sister’s house at Deer Lake.

                      On May 15, 2020, Mr. Doan contacted the undersigned officer and claimed he did not report
                      for urinalysis testing because he was under the impression that testing was temporarily
                      discontinued due to the ongoing concerns related to the COVID-19 virus.

                      The undersigned instructed the offender to report to PHS on that date for random urinalysis
                      testing, and although he confirmed he would submit to testing, Mr. Doan seemed hesitant.
                      This officer advised him it would be best to simply be honest and Mr. Doan subsequently
                      admitted to the use of cocaine on or about May 13, 2020.

                      The undersigned officer pointed out that he had previously reported going to his sister’s lake
                      house on May 13, 2020, and Mr. Doan admitted to using cocaine before traveling to the lake
                      house with his family.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation contained in this petition
in future proceedings with the violations previously reported to the Court.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:      05/27/2020
                                                                             s/Amber M.K. Andrade
                                                                             Amber M.K. Andrade
                                                                             U.S. Probation Officer

 THE COURT ORDERS

 [ ]  No Action
 [ ]  The Issuance of a Warrant
 [ ]  The Issuance of a Summons
 [X ] The incorporation of the violation(s) contained in this
      petition with the other violations pending before the
      Court.
 [X ] Defendant to appear before the Judge assigned to the case.
 [ ]  Defendant to appear before the Magistrate Judge.
 [ ]  Other


                                                                             Signature of Judicial Officer
                                                                                May 27, 2020
                                                                             Date
